 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   MANUEL SILLAS,                        Case No. CV 19-8926 ODW (SS)

12                     Petitioner,         ORDER ACCEPTING FINDINGS,

13        v.                               CONCLUSIONS AND

14   C. KOENIG, Warden,                    RECOMMENDATIONS OF UNITED

15                     Respondent.         STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all the records and files herein, and the Report and
19   Recommendation of the United States Magistrate Judge.             The time
20   for filing Objections to the Report and Recommendation has passed
21   and no Objections have been received.           Accordingly, the Court
22   accepts   the   findings,   conclusions   and   recommendations    of   the
23   Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
 1        IT IS ORDERED that the Petition is denied and Judgment shall

 2   be entered dismissing this action with prejudice.

 3

 4        IT IS FURTHER ORDERED that the Clerk serve copies of this

 5   Order and the Judgment herein on Petitioner at his address of

 6   record.

 7

 8        LET JUDGMENT BE ENTERED ACCORDINGLY.

 9

10   DATED: November 15, 2019

11                                       OTIS D. WRIGHT, II
                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
